DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-20 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-20 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20160379486 Al (“Taylor”) discloses an apparatus and system to manage monitored traffic density in relationship to spatial locational flow rates. The system includes a variety of mobile and/or stationary transmitting and receiving comm-devices utilizing certified comm-devices equipped Avics iChipset arranged in a polarity of vehicles, in communication with stationary and/or mobile hub comm-devices and/or other certified comm-devices, strategically arranged within and/or along one or more roadways and in communication with a server channel networked to a central server. Configured to receive and/or transmit encrypted traffic data from the diversity of stationary and/or mobile transmitting and receiving comm-devices over the network, update traffic data in the non shared database, continuously calculate optimal traffic density flow for one or more of vehicles traveling along the one or more roadways based on the updated vehicular transit data, transmitting variations in speed adjustments in a network infrastructure to one or more vehicles; adjusting traffic light intersections based on traffic density traversing such roadways based on the optimal traffic flow suggestions combined with Predicated Traffic Artifacts transmitted via system generated encrypted digital comm-advice directives; and in turn share extracted and/or transmitted data with each state an federal DOT departments and other stack holders, including insurance companies and vehicle manufacturers 

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Listing of persuasive remarks:
(A) The Applicant remarks regarding the limitation, “the first section server comprising one or more computing devices of one or more responsive vehicles in the first traffic section” were reconsidered.  The Examiner reviewed The Originally Filed Specification based on an interpretation that a section server was part of a vehicle based on “of one or more responsive vehicles” and found support “In some embodiments, the section server 107 may be a vehicular server formed by one or more responsive vehicles 103 located within the traffic section of the section server 107.” (see The Originally Filed Specification ¶ 39).

Regarding Claim(s) 1-20, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“monitoring a responsive vehicle rate for a first traffic section of the plurality of traffic sections using location data from one or more global positioning system sensors of the one or more vehicles; 
assigning, based on the responsive vehicle rate of the first traffic section, the first traffic section to one of a first section server dedicated to manage the first traffic section and a remote management server capable of managing the plurality of traffic sections of the geographical traffic area, the first section server comprising one or more computing devices of one or more responsive vehicles in the first traffic section, and 
generating, by the assigned one of the first section server and the remote management server, one or more vehicle instructions for at least one of the one or more vehicles using the location data”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax